Citation Nr: 9908486	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  97-18 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Entitlement to an increased rating for rhinitis, currently 
evaluated as 10 percent disabling; for sinusitis, currently 
evaluated as 10 percent disabling, for a disability of the 
right knee, currently evaluated as 10 percent disabling, and 
for bilateral pes planus, currently evaluated as 10 percent 
disabling.

Entitlement to compensable evaluations for otitis externa and 
a disability manifested by dizziness. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Neil Reiter, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to September 
1977.  

The veteran has been granted service connection for several 
disabilities, including the disabilities presently on appeal 
for which he is seeking increased ratings.  A combined 
evaluation of 40 percent has been in effect since October 1, 
1982.  


FINDINGS OF FACT

1.  The regional office has obtained all relevant evidence 
necessary for an equitable disposition of the veteran's 
claims.  

2.  The veteran has rhinitis manifested by complete 
obstruction on one side of the nose, without polyps, moderate 
crusting, or ozena.  

3.  The veteran has a history of otitis externa, with recent 
examination and outpatient treatment reports failing to show 
swelling of the auditory canal, scaling, serous discharge, 
itching, or need for frequent and prolonged treatment.  

4.  The veteran's dizziness condition is manifested by 
complaints of occasional dizziness and tinnitus, but without 
staggering, aural vertigo, or deafness.  

5.  The veteran's bilateral pes planus is not severely 
disabling, as there is no objective evidence of marked 
deformity or swelling on use.  
6.  The veteran's disability of the right knee, is manifested 
by pain at the extremes of motion and flexion limited to 
90 degrees, but there is no medical evidence of cartilage 
damage or recurrent subluxation or lateral instability.  


CONCLUSION OF LAW

1.  The criteria for ratings in excess of 10 percent for 
rhinitis, in excess of 10 percent for a disability of the 
right knee, and in excess of 10 percent for bilateral pes 
planus, as well as the criteria for a compensable evaluation 
for otitis externa, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.42, 
4.45, and Part 4, Codes 5257, 5260, 5261, 5276, 6210, 6501, 
6522 (1998).  

2.  The criteria for a rating of 10 percent, but not higher, 
for a disability manifested by dizziness have been met. 
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, and 
Part 4, Codes 6204, 6205 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The service medical records and Department of Veterans 
Affairs (VA) outpatient treatment reports immediately after 
discharge from service show treatment for ear infections, 
otitis externa, disability of the right knee, rhinitis, 
bilateral flat feet, and dizziness.  VA examinations in the 
late 1970's and early 1980's continued to show complaints 
relating to these disabilities.  

In 1978, the veteran was granted service connection for 
rhinitis, evaluated as 10 percent disabling, sinusitis, 
evaluated as 10 percent disabling, disability of the right 
knee, evaluated as 10 percent disabling, pes planus, 
evaluated as 10 percent disabling, and for otitis externa and 
a disability manifested by dizziness, both of which were 
rated as zero percent disabling. 

A claim for an increased rating for the several disabilities 
at issue was received from the veteran in August 1996.  

VA outpatient treatment reports show that on November 14, 
1995, the veteran sought treatment for complaints of 
dizziness and stuffiness in the sinuses.  He described the 
feeling of dizziness as being lightheaded, but not a true 
feeling of vertigo.  It was noted that his gait was stable.  
The examination of the right ear showed that the canal was 
red, but not tender.  Tympanic membranes were within normal 
limits.  The diagnosis was acute sinusitis.  He received 
medication, and two weeks later, he was seen with complaints 
of headaches, mostly in the right frontal area.  Physical 
examination showed right temporal discomfort, but was 
otherwise within normal limits.  In January 1996, he 
indicated that he was feeling "great".  Physical examination 
showed that the ears were normal.  There was a very large 
nasal turbinate on the left.  The diagnostic assessment was 
turbinate hypertrophy.  In early March 1996, the veteran 
indicated that his sinuses were draining down the back of his 
throat, and that he felt that his ears were plugged.  
Physical examination showed an upper respiratory infection 
with pharyngitis.

In March 1996, the veteran was seen for evaluation of right 
sole callous formation.  There was a callus on the plantar 
aspect of the right foot.  In July 1996, the veteran 
complained of nasal stuffiness.  He also complained of pain 
in the right leg.  Physical examination showed that there was 
full range of motion of the right knee, without tenderness.  
There was some mild nasal stuffiness.  In September 1996, the 
veteran complained of pain and soreness in his ears when he 
was swallowing.  He also complained of pain and swelling in 
his right knee and both feet, making it difficult to walk.  
Physical examination showed that the right ear canal was red, 
but that there was no pain with manipulation.  The tympanic 
membrane was cloudy.  There was tenderness of the postauric 
node, but otherwise the ear, nose and throat examination was 
within normal limits.  The diagnostic impression was otitis 
media with possible otitis externa.  In early October 1996, 
he complained of continued pain in the right ear, and 
physical examination showed some mild right ear congestion.  
There was stasis edema in the right ankle also.  

On a VA examination in December 1996, the veteran noted a 
long history of allergic rhinitis and sinus problems.  On a 
general medical examination, there was a notable limp.  Ear 
examination revealed hearing to be grossly intact.  
On a special audio-ear examination, the veteran stated that 
his hearing was adequate.  He indicated that he had some 
tinnitus, but no true vertigo.  His primary complaint with 
regard to his ears was that there was some sense of pressure 
in the ears when he developed sinusitis.  Examination of the 
ears showed that the auricles and external canals were 
normal.  The tympanic membrane and mastoids were normal and 
nontender.  There was no active disease present, and no 
evidence of ear disease affecting any other function.  The 
diagnosis was probable eustachian tube dysfunction secondary 
to rhinitis, tinnitus, and probable high frequency 
sensorineural hearing loss.  

On examination of the nose, the veteran complained of nasal 
congestion, worse at night.  He indicated that he seemed to 
be unable to breathe through his nose after he was in bed for 
a period of time.  He also complained of frontal headaches 
when this occurred.  He denied nasal trauma or epistaxis.  
Physical examination showed that the external nodes appeared 
normal.  The nasal vestibules were clear.  Both nasal 
cavities were obstructed by mucosal edema.  The left side 
opened with spraying with Afrin, a decongestant.  The right 
remained obstructed.  His septum appeared straight.  The 
examiner was unable to visualize the meatus, turbinates, or 
the sphenoethmoid recess area secondary to inferior turbinate 
hypertrophy.  The diagnoses included chronic vasomotor 
rhinitis and bilateral inferior turbinate hypertrophy.  

On a special orthopedic examination, the veteran reported 
that he had injured both knees in service.  He indicated that 
he used an elastic support for his right knee, as well as a 
cane.  On physical examination, he demonstrated a slow 
deliberate gait and used an elastic support for the right 
knee, as well as a cane.  The right knee showed extension to 
0 degrees and flexion to approximately 90 degrees.  There was 
significant pain produced on range of motion testing, and he 
was unable to flex his knee more than the 90 degrees on the 
basis of the pain produced.  There was no effusion, and the 
ligaments were normal.  There was no pain to patella 
pressure.  An X-ray of the right knee was essentially normal, 
aside from a minor spur on the patella.    The diagnosis was 
chronic bilateral knee sprain, right greater than the left.  
The examiner expressed the opinion that the veteran developed 
a chronic pain syndrome for which he had not had surgery.  
The examiner expressed the opinion that there was soft tissue 
pain, since X-rays showed no evidence of significant 
permanent objective impairment.  The examiner further stated 
that the limitation of motion of the right knee appeared to 
be due to subjective pain rather than true impairment.  

On examination of the feet, the veteran complained of chronic 
bilateral foot pain.  He stated that he had not had much in 
the way of treatment for this disability.  Physical 
examination showed a good range of bilateral ankle motion.  
On standing, there was a longitudinal arch at both feet, and 
the examination was essentially normal.  The examiner 
indicated that the veteran did not have significant pes 
planus, and the diagnosis was bilateral normal foot 
examination. 

The veteran testified at a hearing before the Board in March 
1998 that he had congestion and blockage in the nose that 
made it difficult to breathe.  He stated that he constantly 
needed treatment for ear infections, that dizziness occurred 
several times yearly, and that he had pain and swelling in 
the feet.  He also claimed he had instability in the right 
knee.

II.  Analysis

A veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring the VA to fulfill the statutory required duty to 
assist under 38 U.S.C.A. § 5107 because it is a new claim and 
not a reopened claim.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The Board is satisfied that all 
necessary evidence to reach a conclusion with regard to the 
claims for all increased ratings, aside from the claim for an 
increased rating for sinusitis, has been obtained by the 
regional office.  In this regard, the veteran's medical 
history as well as current clinical manifestations have been 
reviewed in the context of all applicable regulations.  

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  Separate diagnostic codes 
identify the various disabilities.  

The veteran has contended on appeal that he should receive 
increased ratings for his various service-connected 
disabilities.  He testified at a hearing before the Board in 
March 1998 that he has congestion and blockage in the nose 
that makes it difficult to breathe, that he constantly needs 
treatment for ear infections, that dizziness occurs several 
times yearly, and that he has pain and swelling in the feet.  
He also complained of instability in the right knee.  

Under Diagnostic Code 5276 a 30 percent evaluation will be 
assigned for bilateral flat feet when the disability is 
severe with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities.  A 10 percent evaluation will be assigned where 
the disability is moderate with the weight-bearing line over 
or medial to great toe, inward bowing of tendo achillis, and 
pain on manipulation and use of the feet.  

In this case, the veteran has a history of pes planus, and he 
has complaints of swelling and pain in the feet.  It is noted 
that in 1996, he received treatment for a callus on the foot.  
However, the recent VA examination in December 1996 
demonstrated a longitudinal arch on standing, with no 
significant pes planus.  The examination was described as 
essentially normal.  The evidence of record fails to 
demonstrate that the veteran has severe pes planus, or any 
evidence of marked deformities.  While he does complain of 
occasional swelling in his lower extremities, the current VA 
outpatient treatment reports and the VA examination in 
December 1996 failed to demonstrate swelling on use that can 
be attributed to pes planus.  In summary, the present record 
does not demonstrate any signs or symptoms that the veteran's 
disability is severe, or that a 30 percent evaluation for 
bilateral pes planus is warranted.  

Under Diagnostic Code 5257 a 20 percent evaluation will be 
assigned for impairment of the knee due to recurrent 
subluxation or lateral instability where the disability is 
moderate.  A 10 percent evaluation will be assigned where the 
disability is slight.  

Under Diagnostic Codes 5260 and 5261 a 20 percent evaluation 
will be assigned for limitation of motion of the leg where 
flexion of the leg is limited to 30 degrees or extension is 
limited to 15 degrees.  A 10 percent evaluation will be 
assigned where flexion is limited to 45 degrees, or extension 
is limited to 10 degrees.  

The veteran has an established disability of the right knee.  
However, recent X-rays of the right knee were essentially 
normal, with no showing of arthritis aside from a small spur 
on the patella.  The VA outpatient treatment reports and the 
VA examination in December 1996 failed to show recurrent 
subluxation or lateral instability.  The VA examination 
specifically found that the ligaments were normal.  The VA 
examination showed some limitation of flexion, but flexion 
was not limited to 30 degrees.  Extension was limited, but 
the examiner stated that the limitation of motion of the 
right knee appeared to be due to subjective pain rather than 
true impairment, indicating that the veteran had greater 
range of motion.  In this regard, range of motion of the knee 
was normal in July 1996.  After weighing the evidence, the 
Board finds that the criteria for a rating in excess of 10 
percent for disability of the right knee is not established.  
In this regard, the Board has considered that the veteran 
does have pain on motion, but the evidence establishes that a 
10 percent evaluation is more than adequate to compensate for 
the minimal objectively confirmed functional impairment. 

Under Diagnostic Code 6210, otitis externa will be evaluated 
by analogy to disease of the auditory canal.  A 10 percent 
evaluation will be assigned where there is swelling, dryness, 
and scaling or serous discharge, with itching, requiring 
frequent and prolonged treatment.  

The VA outpatient treatment reports show that the veteran was 
treated for some complaints involving the right ear in 1995 
and 1996, with physical examination showing some redness.  
However, the VA examination in December 1996 and the VA 
outpatient treatment reports fail to show swelling, dryness, 
scaling, serous discharge, itching, or the need for frequent 
and prolonged treatment.  As a result, the criteria for a 
compensable evaluation for otitis externa have not been met.  

The veteran has been granted service connection for a 
disability manifested by dizziness which is evaluated similar 
to, or by analogy to, Meniere syndrome.  Under Diagnostic 
Code 6205, a 30 percent evaluation will be assigned where the 
disability is manifested by aural vertigo and deafness.  He 
also has complaints of tinnitus.  By analogy, his disability 
can be evaluated as similar to chronic labyrinthitis under 
Diagnostic Code 6204.  Under Diagnostic Code 6204, a 30 
percent evaluation is assigned where the disability is severe 
with tinnitus, dizziness, and occasional staggering.  A 10 
percent rating is assigned where the disability is moderate; 
with tinnitus and occasional dizziness.  

In this case, the veteran has indicated that he does not have 
true vertigo, and deafness has not been shown either.  Thus, 
the criteria for a compensable evaluation under the 
Diagnostic Code for Meniere's syndrome have not been met.  
However, the veteran's disability can also be evaluated by 
analogy to labyrinthitis.  Under the Disability Code for 
labyrinthitis, the Board finds that a 10 percent rating can 
be granted, with reasonable doubt being resolved in the 
veteran's favor.  The medical records show that the veteran 
has complained of occasional dizziness and tinnitus.  These 
records also show that his gait is stable, and that there is 
no objective evidence of staggering.  These findings are 
consistent with the findings required for a 10 percent rating 
under the labyrinthitis code.  Consequently, the veteran 
reasonably approximates the criteria for a rating of 
10 percent, but not higher, for a disability manifested by 
dizziness (with tinnitus).

On October 7, 1996, the schedular criteria for rhinitis was 
amended.  As the veteran submitted a claim for an increased 
rating for this disability in August 1996, he is entitled to 
have his claim for an increased rating reviewed under both 
the old and new criteria.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

Under Diagnostic Code 6501 in effect prior to October 7, 
1996, a 30 percent evaluation will be assigned for rhinitis 
where there is moderate crusting and ozena, with atrophic 
changes.  A 10 percent evaluation will be assigned where 
there is definitive atrophy of the intranasal structure, and 
moderate secretion.  

Under Diagnostic Code 6522 in effect after October 7, 1996, a 
30 percent evaluation will be assigned for rhinitis where 
there are polyps.  A 10 percent evaluation will be assigned 
where there are no polyps, but with greater than 50 percent 
obstruction of the nasal passage of both sides or complete 
obstruction of one side.  

In this case, the VA examination in December 1996 indicated 
that the veteran had some difficulty breathing through his 
nose because of an enlarged right inferior turbinate.  The 
left side, which was initially obstructed, was freed with 
Afrin, a decongestant.  While there was some atrophy of the 
intranasal structure, there was no evidence of moderate 
crusting, ozena, or polyps.  The VA outpatient treatment 
reports also fail to show findings necessary for an increased 
rating.  Accordingly, the criteria for a rating in excess of 
10 percent for chronic rhinitis have not been met.  


ORDER

Entitlement to a compensable evaluation for otitis externa is 
not established.  

Entitlement to a rating in excess of 10 percent for 
disability of the right knee, in excess of 10 percent for 
bilateral pes planus, and in excess of 10 percent for 
rhinitis is not established.  

To this extent, the benefits sought on appeal are denied.  
Entitlement to a rating of 10 percent, but not higher, for a 
disability manifested by dizziness is warranted, subject to 
the controlling regulations for the award of monetary 
benefits.  To this extent, the appeal is granted.  


REMAND

The Schedule for Rating Disabilities was amended in October 
1996 with regard to the criteria for sinusitis.  The VA 
examination in December 1996 failed to provide findings and 
an analysis of the nature and extent of the veteran's 
disability consistent with the amended criteria, effective 
from October 7, 1996.  

Accordingly, the case is hereby REMANDED to the regional 
office with regard to the issue of an increased rating for 
sinusitis for the following:

1.  The regional office should make 
arrangements for a special examination to 
determine the nature and extent of the 
veteran's sinusitis, with specific regard 
to the amended criteria for the VA's 
Schedule for Rating Disabilities for 
sinusitis under Diagnostic Code 6514.  
All clinical tests which are deemed 
necessary for the examination should be 
conducted.  The claims folder should be 
made available to the examiner prior to 
and during the examination of the 
veteran. 

2.  The regional office should obtain 
copies of all of the veteran's outpatient 
treatment reports since December 1996.  

3.  The regional office should review and 
adjudicate the issue of an increased 
rating for sinusitis according to the 
amended schedular criteria, or the old 
criteria, and rate him under the criteria 
which is to the advantage of the veteran.  

If there is a denial of the issue of an increased rating for 
sinusitis, the regional office should then issue a 
supplemental statement of the case to the veteran, and 
provide the veteran with an opportunity to respond.  No 
action is required of the veteran unless and until he 
receives further notice.  The purpose of this REMAND is to 
procure clarifying data.  The Board intimates no opinion, 
either legal or factual, as to the ultimate determination 
warranted in this case.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals









 Department of Veterans Affairs

